DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection rely on a new reference that is different from the prior rejection of record for the matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Teng (US 4,516,590) and further in view of Coleman, III et al. (US 6,298,858).
The recitation "for use in a device for generating an inhalable medium" in independent claim 1 has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hiroo, 535 F.2d 67,190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
Regarding claim 1, Teng teaches a composition (Blended Tobacco, col. 4, line 24) for use in a device for generating an inhalable medium, the composition comprising: 
0-50% by weight of a first tobacco component that has been air-cured, fire-cured, or both air-cured and fire-cured, (0 to 50% burley tobacco filler, corresponding to air-cured tobacco; col. 7 lines 20-21);
Regarding the limitation of “10-40% by weight of a third tobacco component that has been flue-cured, sun- cured, or both flue-cured and sun-cured”, Teng teaches0 to 30% oriental tobacco filler, corresponding to sun-cured; col. 7 lines 21) and it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).Therefore it would have been obvious to have selected the composition ranges of Teng to correspond with that of the claimed invention;
Regarding the limitation “40-80% by weight of a second tobacco component that has been flue-cured, sun- cured, or both flue-cured and sun-cured”, Teng teaches 0 to 95% flue-cured bright tobacco filler and it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore it would have been obvious to have selected the composition ranges of Teng to correspond with that of the claimed invention.  
Teng discloses that the tobacco blend can undergo a mild state of fermentation that affects the moisture content of the composition (col. 4 lines 14-16).  Teng further discloses that an alcohol-soluble flavor such as menthol or peppermint oil is applied to the blended tobacco, and then the blended tobacco is supplied to the cigarette maker. Consequently, the third tobacco component can be considered to have been treated to enhance its flavor. 
Teng does not mention a Maillard reaction therefore reading on the limitation of “the second tobacco component has not been subjected to a further treatment which comprises a Maillard reaction”.
Teng does not explicitly disclose the third tobacco component has a further treatment comprises a Maillard reaction.  However Coleman, III discloses an improved flavorful and aromatic tobacco materials and method for producing flavorful and aromatic components from all natural tobacco materials (abstract).  Coleman further discloses that burley or Maryland tobacco is used as the first tobacco material and flue cured tobacco or Turkish tobacco as the second tobacco material in a tobacco blend of this invention (col. 4 lines 50-53). The flavorful and aromatic substances produced in accordance with the present invention is largely due to the Maillard reaction between the nitrogen source in the first tobacco material and the sugar source in the second tobacco material (col. 4 lines 55-59). Coleman discloses burley tobacco in the first tobacco material undergoes Maillard reaction. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the composition of Teng to include the burley tobacco that has undergone a Maillard reaction for the advantages as taught by Coleman.  
Regarding claim 2, Teng does not explicitly teach treatment comprises providing a tobacco material within a moisture-retaining material and exposing the tobacco material to a processing temperature at least about 45°C wherein the tobacco material has a packing density on a dry weight basis of at least 200 kg/m3 at the start of the process and has a moisture content of between about 10% and 23% before and during treatment. However Teng teaches a bulk of tobacco is subjected to a redrying and then an aging process before it is incorporated into smoking articles. During redrying, the leaves are re heated in redrying machines in which the temperatures are raised at intervals of 80 C. or until the moisture content has been reduced to about 6% and then the leaves are permitted to reabsorb moisture under controlled conditions until their moisture content is about 9 or 10%. The leaves are then packed into hogsheads having a capacity of about 1,000 pounds or into similar such containers (col. 2 lines 32-42). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the composition of Teng to correspond with that of the claimed invention because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05II (B)). 
Regarding claim 4-5, 7-8, and 11, Teng teaches a first component of 0 to 50% burley tobacco filler, corresponding to air-cured tobacco (col. 7 lines 20-21), a second component of 0 to 50% burley tobacco filler, corresponding to air-cured tobacco (col. 7 lines 20-21) and a third component of 0 to 30% oriental tobacco filler, corresponding to sun-cured (col. 7 lines 21) but does not explicitly teach the specific composition ranges of the claimed invention. However those composition ranges fall within general condition of the prior art. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the composition ranges to correspond with that of the claimed invention because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747  

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715